United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41684
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JOSE NATIVIDAD LOPEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-314-4
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed to represent

appellant Jose Natividad Lopez, has moved for leave to withdraw

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).    Lopez has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this appeal.    Accordingly, the motion

for leave to withdraw is GRANTED, the FPD is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41684
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.